DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of application 16/133,114 filed 9/17/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 2/1/21 wherein claims 1 and 11 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Regarding rejections under 35 USC 103: Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot since they refer to the amended portions of these claims. The previous grounds of rejection has been withdrawn. However, a new grounds of rejection is made in view of Luciw (US 20190061147 A1), hereinafter referred to as Luciw.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luciw (US 20190061147 A1), hereinafter referred to as Luciw.
Regarding claim 1, Luciw discloses A method for controlling an autonomous vehicle (AV) (See at least Fig. 8 in Luciw: Luciw discloses a self-driving car 800 that that uses deep reinforcement learning (RL) and Experience Replay for navigation and steering [See at least Luciw, 0084]), the method comprising: 
constructing a plant model (See at least Fig. 8 in Luciw: Luciw discloses that experiences stored in queue module 803 may be utilized to train DNN/Neural Network module 804 [See at least Luciw, 0086]. DNN/Neural Network module 804 may therefore be regarded as a module implementing applicant’s plant model) based on a design of experiments (DOE) test matrix (See at least Fig. 7 in Luciw: Luciw discloses that data may be based on simulated agents interacting with their surroundings in a simulated environment, in addition to actual physical agents interacting with their physical environment, and may describe sensor states, actions, and rewards [See at least Luciw, 0078-0079]. Luciw further teaches that these collected data may be pruned in queue (network trainer) module 803 and used to train the DNN module [See at least Luciw, 0086]. The data in queue module 803 which are used to train the virtual environment may therefore be regarded as a DOE test matrix); 
performing a controller simulation based on the constructed plant model (See at least Fig. 7 in Luciw: Luciw discloses that collected data that is used to train the DNN may be data gathered by simulated agents interacting with their surroundings in a simulated environment, in addition to actual physical agents interacting with their physical environment [See at least Luciw, 0078-0079]); 
generating performance data based on the controller simulation (See at least Fig. 7 in Luciw: Luciw discloses that the collected data may include the states experienced by the sensors 709, actions, and rewards [See at least Luciw, 0079]); 
performing a first learning method to identify one or more regimes (See at least Fig. 7 in Luciw: Luciw discloses that the Online Encoder module 702 reduces the data dimensionality via Incremental Slow Feature Analysis, Principal Component Analysis, or another suitable technique before feeding the result of this analysis to a Queue module 703 included in a memory 707 [See at least Luciw, 0080]. Anyone of ordinary skill in the art will appreciate that Incremental Slow Feature Analysis and Principal Component Analysis are both unsupervised machine learning methods. Online Encoder module 702 may therefore be regarded as implementing applicant’s “first learning method”); 
performing a second learning method based on the one or more regimes (See at least Fig. 7 in Luciw: Luciw discloses that DNN 704 receives data indicative of the state and experience of the agent in the environment from queue module 703 [See at least Luciw, 0078-0082].  Also see at least Fig. 2 in Luciw: Luciw discloses that the DNN may utilize reinforcement learning [See at least Luciw, 0040-0044]. The reinforcement learning algorithm may be regarded as applicant’s “second learning method”) to obtain feedback from an actuator of the AV (See at least Fig. 7 in Luciw: Luciw discloses that the state and experience of the agent are fed back into the DNN 704 [See at least Luciw, 0078-0082]. Also see at least Fig. 1 in Luciw: Luciw discloses that observing a state may comprise reading settings on an actuator [See at least Luciw, 0034]); 
updating the DOE test matrix based on the feedback (See at least Fig. 8 in Luciw, which depicts a specific application of the structure of Fig. 7: Luciw discloses that experiences stored in queue (network trainer) module 803 may be used to train DNN module 804, that the experiences stored therein may be iteratively pruned based on their similarity to existing experiences, and that the experiences stored therein may include steering angles for the self-driving car 800 for different obstacles and distances from the obstacles, both before and after actions taken with respect to the obstacles [See at least Luciw, 0086]);
generating one or more parameter tunings based on the second learning method (See at least Fig. 8 in Luciw: Luciw discloses that DNN module 804, which utilizes reinforcement learning, may be trained based on inputs received from encoder module 802 and queue (network trainer) module 803 [See at least Luciw, 0084-0086]); and 
updating an AV controller based on the one or more parameter tunings (See at least Fig. 8 in Luciw: Luciw discloses that DNN module 804, which utilizes reinforcement learning, may be trained based on inputs received from encoder module 802 and queue (network trainer) module 803 in preparation for future vehicle actions [See at least Luciw, 0084-0086]).

Regarding claim 2, Luciw discloses The method of claim 1, wherein the first learning method is an unsupervised learning method (See at least Fig. 7 in Luciw: Luciw discloses that the Online Encoder module 702 reduces the data dimensionality via Incremental Slow Feature Analysis, Principal Component Analysis, or another suitable technique before feeding the result of this analysis to a Queue module 703 included in a memory 707 [See at least Luciw, 0080]. Anyone of ordinary skill in the art will appreciate that Incremental Slow Feature Analysis and Principal Component Analysis are both unsupervised machine learning methods. Online Encoder module 702 may therefore be regarded as implementing applicant’s “first learning method”).

Regarding claim 3, Luciw discloses The method of claim 1, wherein the second learning method is a reinforcement learning method (See at least Fig. 7 in Luciw: Luciw discloses that DNN 704 receives data indicative of the state and experience of the agent in the environment from queue module 703 [See at least Luciw, 0078-0082].  Also see at least Fig. 2 in Luciw: Luciw discloses that the DNN may utilize reinforcement learning [See at least Luciw, 0040-0044]. The reinforcement learning algorithm may be regarded as applicant’s “second learning method”).

Regarding claim 4, Luciw discloses The method of claim 3, wherein the second learning method is performed to optimize one or more parameters of each of the one or more regimes (See at least Fig. 8 in Luciw: Luciw discloses that experiences from the queue module 803 are used to train to the DNN/Neural Network module 804 [See at least Luciw, 0086]). 

Regarding claim 5, Luciw discloses The method of claim 1, wherein the DOE test matrix includes one or more of: an entry radius, a curve radius, an exit radius, an entry length, a curve length, an exit length, an entry speed, a curve speed, an exit speed, and direction (See at least Fig. 8 in Luciw: Luciw discloses that the queue module 803 may include speeds and/or steering angles for the self-driving car 800 for different obstacles and distances from the obstacles, both before and after actions taken with respect to the obstacles [See at least Luciw, 0086]).

Regarding claim 6, Luciw discloses The method of claim 1, further comprising: replicating the DOE test matrix to refine the plant model (See at least Fig. 8 in Luciw: Luciw discloses that when the self-driving car 800 provides a distance of the car 800 from a particular obstacle (i.e., state) to the DNN module 804, the DNN module 804 generates a speed and/or steering angle for that state based on the experiences from the queue module 803 in order to train the DNN module 804 [See at least Luciw, 0086]. It will therefore be appreciate that the DNN 804 reuses an existing set of training values from queue module 803 for training purposes).

Regarding claim 8, Luciw discloses The method of claim 1, wherein the AV controller is updated in real-time (Luciw discloses that reinforcement learning may occur in real-time [See at least Luciw, 0016]).

Regarding claim 11, Luciw discloses A vehicle control system for controlling an autonomous vehicle (AV) (See at least Fig. 8 in Luciw: Luciw discloses a self-driving car 800 that that uses deep reinforcement learning (RL) and Experience Replay for navigation and steering [See at least Luciw, 0084]), the vehicle control system comprising: 
a controller (Luciw discloses that a neural network is used to control movements, motors, and steering commands in self-driving cars [See at least Luciw, 0029]); 
a control interface coupled to the controller (See at least Fig. 8 in Luciw: Luciw discloses the self-driving car may utilize the neural network 804 [See at least Luciw, 0084]); and 
a processor (See at least Fig. 7 in Luciw: Luciw discloses that the neural network and other modules may be implemented via processors [See at least Luciw, 0078]) configured to: 
construct a plant model (See at least Fig. 8 in Luciw: Luciw discloses that experiences stored in queue module 803 may be utilized to train DNN/Neural Network module 804 [See at least Luciw, 0086]. DNN/Neural Network module 804 may therefore be regarded as a module implementing applicant’s plant model) based on a design of experiments (DOE) test matrix (See at least Fig. 7 in Luciw: Luciw discloses that data may be based on simulated agents interacting with their surroundings in a simulated environment, in addition to actual physical agents interacting with their physical environment, and may describe sensor states, actions, and rewards [See at least Luciw, 0078-0079]. Luciw further teaches that these collected data may be pruned in queue (network trainer) module 803 and used to train the DNN module [See at least Luciw, 0086]. The data in queue module 803 which are used to train the virtual environment may therefore be regarded as a DOE test matrix); 
perform a controller simulation based on the constructed plant model (See at least Fig. 7 in Luciw: Luciw discloses that collected data that is used to train the DNN may be data gathered by simulated agents interacting with their surroundings in a simulated environment, in addition to actual physical agents interacting with their physical environment [See at least Luciw, 0078-0079]); 
generate performance data based on the controller simulation (See at least Fig. 7 in Luciw: Luciw discloses that the collected data may include the states experienced by the sensors 709, actions, and rewards [See at least Luciw, 0079]); 
perform a first learning method to identify one or more regimes (See at least Fig. 7 in Luciw: Luciw discloses that the Online Encoder module 702 reduces the data dimensionality via Incremental Slow Feature Analysis, Principal Component Analysis, or another suitable technique before feeding the result of this analysis to a Queue module 703 included in a memory 707 [See at least Luciw, 0080]. Anyone of ordinary skill in the art will appreciate that Incremental Slow Feature Analysis and Principal Component Analysis are both unsupervised machine learning methods. Online Encoder module 702 may therefore be regarded as implementing applicant’s “first learning method”); 
perform a second learning method based on the one or more regimes (See at least Fig. 7 in Luciw: Luciw discloses that DNN 704 receives data indicative of the state and experience of the agent in the environment from queue module 703 [See at least Luciw, 0078-0082].  Also see at least Fig. 2 in Luciw: Luciw discloses that the DNN may utilize reinforcement learning [See at least Luciw, 0040-0044]. The reinforcement learning algorithm may be regarded as applicant’s “second learning method”) to obtain feedback from an actuator of the AV (See at least Fig. 7 in Luciw: Luciw discloses that the state and experience of the agent are fed back into the DNN 704 [See at least Luciw, 0078-0082]. Also see at least Fig. 1 in Luciw: Luciw discloses that observing a state may comprise reading settings on an actuator [See at least Luciw, 0034]); 
update the DOE test matrix based on the feedback (See at least Fig. 8 in Luciw, which depicts a specific application of the structure of Fig. 7: Luciw discloses that experiences stored in queue (network trainer) module 803 may be used to train DNN module 804, that the experiences stored therein may be iteratively pruned based on their similarity to existing experiences, and that the experiences stored therein may include steering angles for the self-driving car 800 for different obstacles and distances from the obstacles, both before and after actions taken with respect to the obstacles [See at least Luciw, 0086]); 
generate one or more parameter tunings based on the second learning method (See at least Fig. 8 in Luciw: Luciw discloses that DNN module 804, which utilizes reinforcement learning, may be trained based on inputs received from encoder module 802 and queue (network trainer) module 803 [See at least Luciw, 0084-0086]); and 
transmit the one or more parameter tunings to the controller via the control interface to update the controller (See at least Fig. 8 in Luciw: Luciw discloses that DNN module 804, which utilizes reinforcement learning, may be trained based on inputs received from encoder module 802 and queue (network trainer) module 803 in preparation for future vehicle actions [See at least Luciw, 0084-0086]).

Regarding claim 12, Luciw discloses The vehicle control system of claim 11, wherein the first learning method is an unsupervised learning method (See at least Fig. 7 in Luciw: Luciw discloses that the Online Encoder module 702 reduces the data dimensionality via Incremental Slow Feature Analysis, Principal Component Analysis, or another suitable technique before feeding the result of this analysis to a Queue module 703 included in a memory 707 [See at least Luciw, 0080]. Anyone of ordinary skill in the art will appreciate that Incremental Slow Feature Analysis and Principal Component Analysis are both unsupervised machine learning methods. Online Encoder module 702 may therefore be regarded as implementing applicant’s “first learning method”).

Regarding claim 13, Luciw discloses The vehicle control system of claim 11, wherein the second learning method is a reinforcement learning method (See at least Fig. 7 in Luciw: Luciw discloses that DNN 704 receives data indicative of the state and experience of the agent in the environment from queue module 703 [See at least Luciw, 0078-0082].  Also see at least Fig. 2 in Luciw: Luciw discloses that the DNN may utilize reinforcement learning [See at least Luciw, 0040-0044]. The reinforcement learning algorithm may be regarded as applicant’s “second learning method”).

Regarding claim 14, Luciw discloses The vehicle control system of claim 13, wherein the second learning method is performed to optimize one or more parameters of each of the one or more regimes (See at least Fig. 8 in Luciw: Luciw discloses that experiences from the queue module 803 are used to train to the DNN/Neural Network module 804 [See at least Luciw, 0086]).

Regarding claim 15, Luciw discloses The vehicle control system of claim 11, wherein the DOE test matrix includes one or more of: an entry radius, a curve radius, an exit radius, an entry length, a curve length, an exit length, an entry speed, a curve speed, an exit speed, and direction (See at least Fig. 8 in Luciw: Luciw discloses that the queue module 803 may include speeds and/or steering angles for the self-driving car 800 for different obstacles and distances from the obstacles, both before and after actions taken with respect to the obstacles [See at least Luciw, 0086]).

Regarding claim 16, Luciw discloses The vehicle control system of claim 11, wherein the processor is further configured to replicate the DOE test matrix to refine the plant model (See at least Fig. 8 in Luciw: Luciw discloses that when the self-driving car 800 provides a distance of the car 800 from a particular obstacle (i.e., state) to the DNN module 804, the DNN module 804 generates a speed and/or steering angle for that state based on the experiences from the queue module 803 in order to train the DNN module 804 [See at least Luciw, 0086]. It will therefore be appreciate that the DNN 804 reuses an existing set of training values from queue module 803 for training purposes).

Regarding claim 18, Luciw discloses The vehicle control system of claim 11, wherein the controller is updated in real-time (Luciw discloses that reinforcement learning may occur in real-time [See at least Luciw, 0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luciw (US 20190061147 A1) in view of Frangou (US 20160161950 A1), hereinafter referred to as Frangou.
Regarding claim 7, Luciw discloses The method of claim 1.
However, Luciw does not explicitly teach the method wherein the AV controller is a pure pursuit controller, a kinematic front-wheel based feedback controller, a linear model predictive controller, or a non-linear model predictive controller.
However, Frangou does teach a method for controlling an autonomous vehicle wherein the AV controller is a pure pursuit controller, a kinematic front-wheel based feedback controller, a linear model predictive controller, or a non-linear model predictive controller (Frangou discloses a plant model for controlling an autonomous vehicle wherein linearization of fuzzy logic data representing driving dynamics yields an adaptive linear model for the autonomous vehicle controller [See at least Frangou, 0035-0038]). Both Frangou and Luciw teach methods for operating autonomous vehicles. However, only Frangou explicitly teaches where the vehicle controller may be a linearizing controller which creates a linear predictive model from fuzzy logic inputs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the AV controller of Luciw to also linearize driving dynamic data, as in Frangou, in order to generate a linear model. This linearization improves the vehicle controller’s ability to fine-tune parameters, which improves accuracy and reliability of predictions of plant dynamics (See at least [Frangou, 0038]).

Regarding claim 17, Luciw discloses The vehicle control system of claim 11.
However Luciw does not explicitly teach the control system wherein the controller is a pure pursuit controller, a kinematic front-wheel based feedback controller, a linear model predictive controller, or a non- linear model predictive controller
However, Frangou does teach a control system for an autonomous vehicle wherein the controller is a pure pursuit controller, a kinematic front-wheel based feedback controller, a linear model predictive controller, or a non-linear model predictive controller (Frangou discloses a plant model for controlling an autonomous vehicle wherein linearization of fuzzy logic data representing driving dynamics yields an adaptive linear model for the autonomous vehicle controller [See at least Frangou, 0035-0038]). Both Frangou and Luciw teach methods for operating autonomous vehicles. However, only Frangou explicitly teaches where the vehicle 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the AV controller of Luciw to also linearize driving dynamic data, as in Frangou, in order to generate a linear model. This linearization improves the vehicle controller’s ability to fine-tune parameters, which improves accuracy and reliability of predictions of plant dynamics (See at least [Frangou, 0038]).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luciw (US 20190061147 A1) in view of Peake et al. (US 20200074266 A1), hereinafter referred to as Peake.
Regarding claim 9, Luciw discloses The method of claim 1.
However, Luciw does not explicitly disclose the method wherein the first learning method and the second learning method are performed on a condition that the AV is offline.
However, Peake does teach a machine learning method for operating an autonomous vehicle comprising both unsupervised learning and reinforcement learning (Peake teaches that a machine learning algorithm for training an autonomous vehicle may include both unsupervised machine learning and reinforcement learning [See at least Peake, 0107]) wherein the machine learning method is performed on a condition that the AV is offline (Peake teaches that multiple different parameter settings may be applied to a sensor operating in a virtual environment, and the performance of the sensor may be evaluated or measured offline at a later time using the machine learning algorithm [See at least Peake, 0133]). Both 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle controller of Luciw to also be able to execute machine learning optimization algorithms for autonomous driving offline, as in Peake. Doing so improves convenience by allowing the vehicle to perform the optimization at a time that is most convenient for users, even if an internet connection is not present.

Regarding claim 10, Luciw discloses The method of claim 1. 
However, Luciw does not explicitly disclose the method wherein the one or more parameter tunings are generated on a condition that the AV is offline.
However, Peake does teach a machine learning method for operating an autonomous vehicle comprising both unsupervised learning and reinforcement learning (Peake teaches that a machine learning algorithm for training an autonomous vehicle may include both unsupervised machine learning and reinforcement learning [See at least Peake, 0107]) wherein the one or more parameter tunings are generated on a condition that the AV is offline (Peake teaches that multiple different parameter settings may be applied to a sensor operating in a virtual environment, and the performance of the sensor may be evaluated or measured offline at a later time using the machine learning algorithm [See at least Peake, 0133]). Both Peake and Luciw teach methods for applying machine learning to optimize the performance of an autonomous vehicle utilizing both unsupervised learning and reinforcement learning. However, only Peake explicitly teaches that the machine learning algorithm may be executed when the vehicle is offline.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle controller of Luciw to also be able to execute machine learning optimization algorithms for autonomous driving offline, as in Peake. Doing so improves convenience by allowing the vehicle to perform the optimization at a time that is most convenient for users, even if an internet connection is not present.

Regarding claim 19, Luciw discloses The vehicle control system of claim 11.
However, Luciw does not explicitly disclose the vehicle control system wherein the first learning method and the second learning method are performed on a condition that the AV is offline.
However, Peake does teach a machine learning method for operating an autonomous vehicle comprising both unsupervised learning and reinforcement learning (Peake teaches that a machine learning algorithm for training an autonomous vehicle may include both unsupervised machine learning and reinforcement learning [See at least Peake, 0107]) wherein the machine learning method is performed on a condition that the AV is offline (Peake teaches that multiple different parameter settings may be applied to a sensor operating in a virtual environment, and the performance of the sensor may be evaluated or measured offline at a later time using the machine learning algorithm [See at least Peake, 0133]). Both Peake and Luciw teach methods for applying machine learning to optimize the performance of an autonomous vehicle utilizing both unsupervised learning and reinforcement learning. However, only Peake explicitly teaches that the machine learning algorithm may be executed when the vehicle is offline.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle controller of Luciw to also be able to execute machine learning optimization algorithms for autonomous driving offline, as in Peake. Doing so improves convenience by allowing the vehicle to perform the optimization at a time that is most convenient for users, even if an internet connection is not present.

Regarding claim 20, Luciw discloses The vehicle control system of claim 11.
However, Luciw does not explicitly disclose the vehicle control system wherein the one or more parameter tunings are generated on a condition that the AV is offline.
However, Peake does teach a machine learning method for operating an autonomous vehicle comprising both unsupervised learning and reinforcement learning (Peake teaches that a machine learning algorithm for training an autonomous vehicle may include both unsupervised machine learning and reinforcement learning [See at least Peake, 0107]) wherein the one or more parameter tunings are generated on a condition that the AV is offline (Peake teaches that multiple different parameter settings may be applied to a sensor operating in a virtual environment, and the performance of the sensor may be evaluated or measured offline at a later time using the machine learning algorithm [See at least Peake, 0133]). Both Peake and Luciw teach methods for applying machine learning to optimize the performance of an autonomous vehicle utilizing both unsupervised learning and reinforcement learning. However, only Peake explicitly teaches that the machine learning algorithm may be executed when the vehicle is offline.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle controller of Luciw to also be able to execute machine learning optimization algorithms for autonomous driving offline, as in Peake. Doing so improves convenience by allowing the vehicle to perform the optimization at a time that is most convenient for users, even if an internet connection is not present.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        Primary Examiner, Art Unit 3668/YAZAN A SOOFI/